 

 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

 

 

fe
UNITED STATES DISTRICT CGUR FEB
SOUTHERN DISTRICT OF CALIFORNIA |
CLERA, wu 2a a CT COURT

  

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN A MINALF CASE: LIFORNLA
Vv. (For Offenses Committe Acter Novembert- 198

SERGIO CHAVEZ-JIMENEZ (1) Case Number: 20CR2484-CAB
DYLAN QUIGLEY, FEDERAL DEFENDERS, IN Cc.

Defendant’s Attomey

USM Number 95788298
oO -

' THE DEFENDANT:

pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

(1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count -
Title & Section Nature of Offense Number(s) —
8 USC 1326 REMOVED ALIEN FOUND IN THE UNITED STATES 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
‘(1 The defendant has been found not guilty on count(s)
L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00 - WAIVED

[] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No; 114-22.

! No fine- CL) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must-notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Februarv 12. 2021
Date of Imposi on of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SERGIO CHAVEZ-JIMENEZ (1} Judgment - Page 2 of 2
CASE NUMBER: 20CR2484-CAB ; .

IMPRISONMENT .

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (209 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OU

The defendant is remanded to the custody of the United States Marshal.

CO‘ The defendant must surrender to the United States Marshal for this district:
CO sat A.M. on
- as notified by the United States Marshal.

 

 

_ The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons: .

Conor before
L1 as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

 

[have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

if

 20CR2484-CAB
